Citation Nr: 1449102	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in May 2014.  He submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 U.S.C.A. § 20.1304(c) (West 2002).  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  VBMS contains a VA report of hospitalization, indicating that the Veteran was hospitalized from September 12, to October 24, 2013 for anxiety and substance abuse.  Virtual VA includes a copy of the May 2014 hearing transcript.  Otherwise the documents are duplicative or irrelevant.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The case is being remanded to obtain outstanding VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted above, the electronic file in VBMS contains a VA hospitalization record indicating that the Veteran was hospitalized for anxiety and substance abuse from September 12, to October 24, 2013.  An August 2013 letter reflects that the Veteran participated in PTSD introductory group at the Brockton VA from June to August 2013.  A January 2014 Certificate of Completion reflects that the Veteran successfully completed an anger management group at the Brockton VA.  A remand is necessary to obtain these records.  
After any additional evidence is received, the Board finds that another VA examination and opinion would be helpful in making a determination on this claim.  

In this case, the Veteran asserts that he has PTSD as a result of his service in Vietnam from May 1969 to November 1969.  Specifically, he claims that his fire support base came under attack from mortar and rocket fire.  See April 2011 Statement.  He states that he was supposed to be assigned to a support crew, but two men were chosen instead and that they were both killed.  Id.  The Veteran's claimed stressors are related to fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R.§ 3.304(f) (2014).  At issue is whether the Veteran has a current psychiatric disorder related to his in-service stressors.

A December 2011 VA examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that he did not have any mental disorders that conformed to the DSM-IV.  

VA outpatient treatment records reflect that the Veteran was diagnosed with anxiety disorder, not otherwise specified (NOS) in May 2013 and PTSD in June 2013.  These diagnoses were made by licensed social workers.  The Veteran has also been diagnosed with alcohol abuse and dependence.  See December 2012 and April 2013 VA mental health notes.  

An August 2013 VA examiner diagnosed the Veteran with alcohol dependence in partial remission.  She opined that the Veteran did not meet the full diagnostic criteria for PTSD.  She did not address the diagnoses of anxiety disorder and PTSD made by VA social workers.

In May 2014, the Veteran submitted a PTSD questionnaire completed by a primary care physician.  The signature is illegible and the completed questionnaire is internally inconsistent.  The physician diagnosed the Veteran with alcohol abuse and no other psychiatric diagnoses on Axis I (section II), but later indicated that the Veteran also had PTSD (section 3A).  

Based on the foregoing, the Board finds that another VA examination and clarifying opinion is needed to make a determination on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records, to specifically include anger management group records, PTSD group records dated since June 2013, and hospitalization records dated from September 12, to October 24, 2013.

2.  After the foregoing development is completed, the Veteran should be afforded a new VA examination by a psychologist or psychiatrist who has not previously treated or examined the Veteran.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, lay statements and assertions, and prior VA examination reports.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has PTSD.  The examiner should also address the accuracy of the diagnoses of anxiety disorder and PTSD made by VA social workers in May 2013 and June 2013.  See May 2013 and June 2013 mental health notes.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

If PTSD is diagnosed, the examiner should indicate whether the PTSD is related to the Veteran's fear of hostile military or terrorist activity during his period of active service.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



